      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 1 of 23




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                           Tallahassee Division


RONALD MCPHERSON,                         )
                                          )
    Plaintiff,                            )
                                          )
vs.                                       )        Case No.
                                          )
The FLORIDA DEPARTMENT OF                 )
CORRECTIONS, an agency of the state of )
Florida; CORIZON, LLC, an out of state    )
corporation registered and doing business )
in Florida; and CENTURION OF              )
FLORIDA, LLC, an out of state corporation )
registered and doing business in Florida, )
                                          )
      Defendants.                         )
____________________________________)


                        COMPLAINT FOR DAMAGES

                             Preliminary Statement

      1.    This is an action for damages, alleging that Defendants, in violation of

the Cruel and Unusual Punishments Clause of the Eighth Amendment, the

Americans with Disabilities Act (ADA), and Section 504 of the Rehabilitation Act

of 1973, deliberately deprived Plaintiff Ronald McPherson of medically necessary

treatment for hepatitis C, causing him great pain and permanent injury.
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 2 of 23




                                   Jurisdiction and Venue

      2.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 in

that this is a civil action arising under the Constitution of the United States.

      3.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1343(a)(3)

in that this action seeks to redress the deprivation, under color of state law, of rights

secured to the Plaintiff by the Constitution and laws of the United States.

      4.     Plaintiff’s claims for relief are predicated, in part, upon 42 U.S.C.

§ 1983, which authorizes actions to redress the deprivation, under color of state law,

of rights, privileges, and immunities secured by the Constitution and laws of the

United States, and upon 42 U.S.C. § 1988, which authorizes the award of attorney’s

fees and costs to prevailing plaintiffs in actions brought pursuant to 42 U.S.C.

§ 1983.

      5.     Plaintiff’s claims for relief are also predicated on violations of

Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794, as amended.

      6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) and

§ 1391(c), as many of the events or omissions giving rise to the claims occurred in

this judicial district, Defendants did substantial business in this judicial district, and




                                           -2-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 3 of 23




Defendant Florida Department of Corrections is headquartered in Tallahassee,

Florida.

                                          Parties

      7.     Plaintiff Ronald McPherson is a citizen of the United States and a

resident of Enterprise, Alabama. Mr. McPherson was incarcerated by the Florida

Department of Corrections from July 2013 until January 2018.

      8.     Defendant Florida Department of Corrections (FDC) is an agency of

the State of Florida receiving federal funds to operate its agency. Defendant FDC is

headquartered in Tallahassee, Florida.

      9.     Defendant Corizon, LLC (Corizon), is an out-of-state corporation,

registered and doing business in Florida. Defendant Corizon, from October 2012

until May 2016, contracted with the Florida Department of Corrections to provide

health care services to people confined in FDC prisons, including RMC, Suwanee,

and Baker, where Plaintiff was housed. From when Plaintiff was first incarcerated

on July 25, 2013, until May 2016, Defendants Corizon and FDC were responsible

for health care services for Plaintiff.

      10.    Defendant Centurion of Florida, LLC (Centurion), is an out-of-state

corporation, registered and doing business in Florida. In April of 2016, Defendant

Centurion contracted with the FDC to provide health care services to people

                                            -3-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 4 of 23




confined in FDC prisons, including RMC, Suwanee, Baker, and Jefferson. From

May of 2016 until Plaintiff was released on January 12, 2018, Defendants Centurion

and FDC were responsible for health care services for Plaintiff.

      11.    The actions of the Defendants, as herein alleged, were performed under

color of state law and constitute state action.

      12.    At all times relevant to this lawsuit, Defendant FDC had a nondelegable

duty to provide constitutionally adequate healthcare services to its prisoners.

                               The Hepatitis C Virus

      13.    Hepatitis C is a blood borne disease caused by the hepatitis C virus

(HCV).

      14.    Chronic HCV is a serious medical need.

      15.    Liver inflammation caused by HCV can significantly impair liver

function and damage its crucial role in digesting nutrients, filtering toxins from the

blood, fighting infection, and conducting other metabolic processes in the body.

      16.    Liver inflammation can also cause fatigue, weakness, muscle wasting,

skin rashes, and arthritis.

      17.    People with chronic HCV develop fibrosis of the liver, a process by

which healthy liver tissue is replaced with scarring.

      18.    Liver scarring caused by HCV can lead to liver cancer.

                                          -4-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 5 of 23




      19.       When scar tissue begins to take over most of the liver, this extensive

fibrosis is termed cirrhosis.

      20.       Cirrhosis   causes   additional   painful   complications,   including

widespread itching, kidney disease, jaundice, fluid retention with edema, internal

bleeding, varices (enlarged veins that develop in the esophagus or intestines, which

can burst), easy bruising, ascites (fluid accumulation in the legs and abdomen),

encephalopathy (mental confusion and disorientation), lymph disorders, increased

risk of infection, seizures, and extreme fatigue.

      21.       If they go untreated, complications from HCV can cause death, often

from infection, bleeding, and fluid accumulation.

      22.       Moreover, having both HCV and the human immunodeficiency virus

(HIV) increases a patients’ risk of more rapidly developing liver disease.

      23.       One study has shown that delaying treatment for a person with HCV

and HIV until they have cirrhosis increases their risk of liver related mortality by

five times.

      24.       Starting in 2013, direct-acting antiviral (DAA) drugs became available

for patients.

      25.       DAAs are oral medications with few side effects that cure HCV at rates

of over 95%.

                                           -5-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 6 of 23




      26.    In response to the revolutionary DAA medications, the American

Association for the Study of Liver Diseases (AASLD) and the Infectious Disease

Society of America (IDSA) formed a panel of experts to conduct an extensive,

evidence-based review of the testing, management, and treatment of HCV.

      27.    The results of that review have been published in a comprehensive

document called the HCV Guidance, which is updated regularly and is available at

www.hcvguidelines.org.

      28.    The Guidance sets forth the medical standard of care for the treatment

of HCV, which is well-established in the medical community.

      29.    The AALSD/IDSA panel, through the HCV Guidance, in 2014

recommended treatment with DAA drugs for all persons with chronic HCV.

      30.    Since 2014, this has been the standard of care for the treatment of HCV,

and it reflects the continuing medical research showing the safety, tolerability,

efficacy, and dramatic benefits of the DAA drugs.

      31.    Moreover, since 2014, the HCV Guidance has prioritized DAA

treatment for chronic HCV patients who also have HIV because of the increased risk

to such patients.

                           General Factual Allegations




                                         -6-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 7 of 23




      32.   From late 2013, when DAAs were first available until October of 2017,

the FDC and its medical contractors—Corizon and Centurion—failed to provide these

lifesaving medications to thousands of prisoners with HCV, in contravention of the

prevailing standard of care and in deliberate indifference to the serious medical

needs of prisoners with HCV.

      33.   As a result of their refusal to provide DAAs to prisoners, over 100

prisoners died of untreated hepatitis C.      Moreover, hundreds more suffered

irreparable liver damage.

      34.   It wasn’t until the FDC was sued in federal court that the FDC and its

contractor Centurion began providing these medications to thousands of prisoners

who needed it. The Court in that lawsuit found in a preliminary injunction order

that FDC’s practice of failing to treat prisoners with HCV amounted to deliberate

indifference to their serious medical needs, in violation of the Eighth Amendment.

The Denial of Care During Defendant Corizon’s Contract

      35.   High level Corizon officials responsible for medical policy in Florida

prisons knew about DAAs when they were first available in 2013.

      36.   They also knew that the medical standard of care to treat chronic HCV

was immediate treatment with DAAs.




                                        -7-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 8 of 23




      37.   They also knew that thousands of FDC prisoners had HCV and were

not receiving DAAs, or any other treatment for it.

      38.   Yet, during their entire tenure in Florida, for three years, Corizon staff

treated just five patients with DAAs.

      39.   Corizon had a policy, practice, and custom of refusing to provide

treatment for chronic HCV.

      40.   Plaintiff Ronald McPherson came into the custody of the FDC on July

25, 2013, and went through his receiving physical exam at Reception and Medical

Center (RMC) in Lake Butler, Florida.

      41.   From the time Mr. McPherson came into FDC custody through April

2016, Corizon was the FDC’s medical contractor and was responsible with FDC for

his medical care.

      42.   At intake, Mr. McPherson reported to medical staff that he had HIV and

HCV. Subsequent tests at RMC confirmed this.

      43.   However, for nearly three years, Mr. McPherson was denied HCV

treatment by Defendants Corizon and FDC.

      44.   Defendant Corizon knew that Mr. McPherson had chronic HCV and

HIV, knew that patients with chronic HCV and HIV should be prioritized for DAA

treatment, but denied Mr. McPherson DAA treatment.

                                        -8-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 9 of 23




      45.    Beginning in May of 2014 and continuing until after Corizon left the

FDC, Mr. McPherson filed numerous grievances and appeals, complaining about his

HCV related symptoms and requesting treatment. They were all denied.

      46.     Mr. McPherson was denied HCV treatment by Defendant Corizon

despite being diagnosed with severe cirrhosis and ascites in October of 2015.

      47.    Mr. McPherson was denied HCV treatment from July of 2013 until

May of 2016, because Defendants Corizon and FDC had a policy, practice, and

custom of not providing direct acting antivirals to patients with HCV, in part to save

costs and to make larger profits.

      48.    FDC knew that Mr. McPherson was being denied treatment, and of

Corizon’s policy and practice, yet failed to take any corrective action.

      49.    Because Mr. McPherson did not receive HCV treatment from July 2013

through May 2016, he sustained serious damage to his health and an increased risk

of future health complications.

Denial of Care During Defendant Centurion’s Contract

      50.      Centurion replaced Corizon as the FDC’s contracted health care

vendor in May of 2016.

      51.    Centurion, and its high-level officials responsible for medical policy in

Florida prisons, were aware that thousands of FDC prisoners had untreated HCV.

                                         -9-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 10 of 23




       52.   Centurion, and its high-level officials responsible for medical policy in

Florida prisons, were also aware that the medical standard of care to treat chronic

HCV was DAAs.

       53.   Centurion, and its high-level officials responsible for medical policy in

Florida prisons, also were aware that prisoners with chronic HCV and HIV should

be prioritized for DAA treatment.

       54.   Yet, for a year and a half, from May of 2016 until September of 2017,

Centurion treated just six patients with DAAs.

       55.   Centurion had a policy, practice, and custom of refusing to provide

treatment for chronic HCV.

       56.   From May 2016, when Centurion took over Corizon’s contract until

January 2018, when Mr. McPherson was released from prison, Centurion was

responsible with FDC for Mr. McPherson’s medical care.

       57.   Centurion denied Mr. McPherson DAA treatment from May of 2016

until October of 2017, because Defendants FDC and its new contractor Centurion

continued the policy, practice, and custom of not providing DAAs to patients with

HCV.

       58.   It wasn’t until the FDC was sued in federal court that the FDC’s

contractor Centurion began providing DAA treatment to Mr. McPherson.

                                         -10-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 11 of 23




      59.    And, indeed, after the lawsuit for injunctive relief was filed on May 11,

2017, Centurion delayed Mr. McPherson’s HCV treatment for an additional five

months until October 9, 2017.

      60.    From May 2016 through June of 2017, Mr. McPherson filed numerous

grievances and appeals, complaining about his HCV related symptoms and

requesting treatment. They were all denied.

      61.    Additionally, Nurse Juliann Dwares, an employee of the Department of

Health who treated Mr. McPherson for HIV during his incarceration, repeatedly

recommended that Mr. McPherson be treated with DAAs due to his HIV co-

infection, low platelet levels, and symptoms of liver disease.

      62.     Nurse Dwares recommended Mr. McPherson be seen by a

gastroenterologist to get HCV treatment in May of 2016, but her recommendation

was ignored by Defendants FDC and Centurion.

      63.    In August of 2016, Nurse Dwares again recommended to the FDC and

Centurion that Mr. McPherson be treated with DAAs. Her recommendation was

ignored.

      64.    In November of 2016, Nurse Dwares again recommended DAA

treatment, and was ignored.




                                         -11-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 12 of 23




      65.    In February of 2017, Nurse Dwares once more recommended DAA

treatment and was again ignored by Defendants FDC and Centurion.

      66.    In May of 2017, Nurse Dwares found that Mr. McPherson was

experiencing symptoms of advanced HCV, finding that he had low platelets, a high

HCV viral load, and was passing out frequently. She again requested follow up from

FDC and Centurion to get Mr. McPherson treatment but was ignored.

      67.    Finally, in August of 2017, Nurse Dwares again recommended DAA

treatment and was ignored.

      68.     Despite numerous verbal and written requests from Nurse Dwares and

Mr. McPherson himself, Mr. McPherson did not receive treatment until October 9,

2017, as a result of the lawsuit.

      69.     Mr. McPherson was denied HCV treatment from May of 2016 until

October of 2017, because Defendants Centurion and FDC had a policy, practice, and

custom of not providing direct acting antivirals to patients with HCV, in part to save

costs and to make larger profits.

      70.     FDC knew about the denial of treatment to Mr. McPherson, and

Centurion’s policy and practice, yet failed to take any corrective action.




                                         -12-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 13 of 23




      71.       Because Mr. McPherson did not receive HCV treatment from May

2016 to October 2017, he sustained serious damage to his health and has an increased

risk of future health complications.

                           The Harm to Mr. McPherson

      72.     Defendants’ delay of DAA treatment for over three years has caused

irreparable damage to Mr. McPherson’s liver.

      73.    Because of the delay of HCV treatment, Mr. McPherson experiences

acute weakness, dizziness, chest pains, muscular spasms, nausea, and memory loss.

He is anemic and bruises easily. He has difficulty eating due to his medical condition

and often experiences nausea. His stomach and abdomen are swollen, which causes

him great pain and prevents him from bending over. Sometimes his feet and legs

swell painfully. His toe nails are discolored and rotting off. He has painful rashes

on his back, underarms, and groin.

      74.      Mr. McPherson’s lab tests and medical records indicate that he has

cirrhosis, which has worsened due to this delay in treatment.

      75.    Also, his liver condition is getting worse. According to recent medical

tests, he has cirrhosis, ascites, and a potential renal mass on his right kidney.

      76.    Defendants’ deliberate indifference to Mr. McPherson’s serious

medical needs has caused his quality of life to substantially deteriorate, has caused

                                          -13-
        Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 14 of 23




permanent liver damage, and has caused him to faint and experience daily bodily

pain.

        77.   Mr. McPherson is also at heightened risk for developing further

symptoms including further advanced liver failure, liver cancer, and death.

        78.   Mr. McPherson currently works as a laborer at a peanut factory.       As

a result of not receiving treatment to prevent permanent liver damage, Plaintiff has

been in pain every day and gets tired easily which threatens his livelihood.

        79.     The willful and deliberate acts of Defendants FDC, Corizon, and

Centurion, in withholding HCV treatment for Mr. McPherson, have caused him great

physical pain and mental discomfort in his daily activities of living. It has shortened

his lifespan and has caused him severe emotional pain and suffering.

                                  Claims for Relief

                             COUNT I
 Eighth Amendment Claim Against Defendant Corizon via 42 U.S.C. § 1983

        80.    Plaintiff incorporates and re-alleges each paragraph preceding the

Claims for Relief section as if fully set forth herein.

        81.    Although persons are sent to the Florida Department of Corrections

for punishment for committing a crime, Defendant Corizon, in refusing HCV

treatment for Mr. McPherson, imposed punishment far in excess of that authorized


                                          -14-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 15 of 23




by law, contrary to the Cruel and Unusual Punishments Clause of the Eighth and

Fourteenth Amendments.

        82.   Refusing Mr. McPherson lifesaving treatment and allowing his liver

to deteriorate to severe cirrhosis violated all standards of decency, contrary to the

Cruel and Unusual Punishments Clause of the Eighth Amendment, applicable to the

states through the Fourteenth Amendment.

        83. Defendant knew that Mr. McPherson suffered from a serious medical

need, and knew that failing to treat him subjected him to a substantial risk of serious

harm.

        84.   Defendant’s refusal to treat Plaintiff McPherson constituted deliberate

indifference to Plaintiff’s serious medical needs, in violation of the Eighth and

Fourteenth Amendments.

        85.   Defendant’s intentional failure to provide Plaintiff McPherson with

necessary treatment and instead merely monitoring his deteriorating liver was

medical care so cursory as to amount to no medical care at all.

        86.   Defendant provided Mr. McPherson with grossly inadequate care.

        87.   As a direct and proximate cause of Defendant’s policy, practice, and

custom, and deliberate indifference to Plaintiffs’ serious medical needs, Plaintiff has

suffered, and will to continue to suffer from, harm.

                                         -15-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 16 of 23




                            COUNT II
Eighth Amendment Claim Against Defendant Centurion via 42 U.S.C. § 1983

        88.    Plaintiff incorporates and re-alleges each paragraph preceding the

Claims for Relief section as if fully set forth herein.

        89.    Although persons are sent to the Florida Department of Corrections

for punishment for committing a crime, Defendant Centurion, in refusing HCV

treatment for Mr. McPherson, imposed punishment far in excess of that authorized

by law, contrary to the Cruel and Unusual Punishments Clause of the Eighth and

Fourteenth Amendments.

        90.    Refusing Mr. McPherson lifesaving treatment and allowing his liver

to deteriorate to severe cirrhosis violated all standards of decency, contrary to the

Cruel and Unusual Punishments Clause of the Eighth Amendment, applicable to the

states through the Fourteenth Amendment.

        91. Defendant knew that Mr. McPherson suffered from a serious medical

need, and knew that failing to treat him subjected him to a substantial risk of serious

harm.

        92.    Defendant’s refusal to treat Plaintiff McPherson constituted deliberate

indifference to Plaintiff’s serious medical needs, in violation of the Eighth and

Fourteenth Amendments.


                                          -16-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 17 of 23




      93.      Defendant’s intentional failure to provide Plaintiff McPherson with

necessary treatment and instead merely monitoring his deteriorating liver was

medical care so cursory as to amount to no medical care at all.

      94.      Defendant provided Mr. McPherson with grossly inadequate care.

      95.     As a direct and proximate cause of Defendant’s policy, practice, and

custom, and deliberate indifference to Plaintiffs’ serious medical needs, Plaintiff has

suffered, and will to continue to suffer from, harm.

                                       COUNT III
            Americans with Disabilities Act Claim Against Defendant FDC

      96.      Plaintiff incorporates and re-alleges all paragraphs preceding the

Claims for Relief section as if fully set forth herein.

      97.      This count is brought under Title II of the Americans with Disabilities

Act (ADA), 42. U.S.C. § 12131 – 12134, and its implementing regulations.

      98.      Subtitle A of Title II of the Americans with Disabilities Act (ADA)

prohibits public entities from discriminating against persons with disabilities in their

programs, services, and activities. 42. U.S.C. §§ 12131 – 12134. Regulations

implementing subtitle A are codified at 28 C.F.R. part 35.

      99.      Defendant FDC is a “public entity” within the meaning of 42 U.S.C.

§ 12131(1)(A) and 28 C.F.R. §§ 35.104 & 35.130(b)(1).


                                          -17-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 18 of 23




      100.    Plaintiff McPherson is a “qualified individual with a disability” within

the meaning of 42 U.S.C. § 12102(2) and 28 C.F.R. § 35.104, because chronic HCV

is a physiological disorder or condition that affects one or more body systems,

including but not limited to the digestive, gastrointestinal, immune, circulatory,

cardiovascular, and hemic systems, and is therefore a physical impairment.

      101.    Mr. McPherson’s chronic HCV and permanent liver damage

substantially limits one of or more of his major life activities, including caring for

oneself, performing manual tasks, walking, bending, lifting, thinking, concentrating,

working, eating, and other digestive functions. 42 U.S.C. § 12102(2); 28 C.F.R. §

35.108(c).

      102.    Plaintiff has a record of having an impairment that substantially limits

one or more major life activity, as he has a history of such an impairment. 42 U.S.C.

§ 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      103.    Defendant FDC kept a record of Plaintiff McPherson’s impairment

due to HCV. 42 U.S.C. § 12102(1)(B); 28 C.F.R. § 35.108(a)(1)(ii) & (e).

      104.    Plaintiff is regarded by FDC as having an impairment that

substantially limits one or more major life activity, as FDC perceived him as having

such an impairment. 42 U.S.C. § 12102(1)(C) & (3); 28 C.F.R. § 35.108(a)(1)(iii)




                                         -18-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 19 of 23




& (f). Defendant FDC has subjected Plaintiff to a prohibited action because of an

actual or perceived physical impairment.

      105.     Plaintiff was a qualified individual with a disability because he met

the essential eligibility requirements for the receipt of services or the participation

in programs or activities provided by Defendant FDC, including but not limited to

medical services. 42 U.S.C. § 12131(2); 28 C.F.R. § 35.104.

      106.     By withholding medical treatment from those with HCV, but not

withholding medical treatment from those with other disabilities or those who are

not disabled, Defendant FDC excluded Plaintiff from participation in, and denied

him the benefits of, FDC services, programs, and activities (such as medical

services) by reason of his disability. 42 U.S.C. § 12132; 28 C.F.R. § 35.130(a).

      107.     Defendant FDC failed to provide Plaintiff with equal access to and

enjoyment of effective medical services. 28 C.F.R. § 35.130(b)(1).

      108.    Defendant FDC utilized criteria or methods of administration that had

the effect of subjecting Plaintiff to discrimination and that defeated or substantially

impaired accomplishment of the objectives of medical treatment for HCV. 28 C.F.R.

§ 35.130(b)(3).




                                         -19-
      Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 20 of 23




       109.    DAAs were readily available to Defendant FDC during this time

period and yet it categorically refused to provide Plaintiff with treatment that the

medical community deems essential.

       110.    Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.

       111.    Moreover, Defendant FDC owed Plaintiff a non-delegable duty to

ensure that his wellbeing would not be compromised as a result of discrimination

based on his disability. Accordingly, Defendant FDC is vicariously liable for the

actions of any and all persons or entities Defendant FDC designated to care for

Plaintiff.

       112.    As a direct and proximate cause of Defendant FDC’s actions and

omissions, Plaintiff has suffered harm and violation of his ADA rights.



                                       COUNT IV
                   Rehabilitation Act Claim Against Defendant FDC

       113.    Plaintiff incorporates and re-alleges all paragraph preceding the

Claims for Relief section as if fully set forth herein.

       114.    This count is brought under Section 504 of the Rehabilitation Act

(RA), 29 U.S.C. § 701, et seq. and 29 U.S.C. § 791–794, et seq., and its

implementing regulations.
                                          -20-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 21 of 23




      115.    Defendant FDC is a program or activity receiving federal financial

assistance within the meaning of 29 U.S.C. § 794.

      116.     Defendant FDC excluded Plaintiff—a qualified individual with a

disability—from participation in, and denied him the benefits of, programs or

activities solely by reason of his disability. 29 U.S.C. § 794(a); 29 U.S.C. § 705(20);

28 C.F.R. § 42.503(a).

      117.     Defendant FDC subjected Plaintiff—a qualified individual with a

disability—to discrimination. 29 U.S.C. § 794(a).

      118.     Defendant FDC denied Plaintiff—a qualified individual with a

disability—the opportunity accorded to others to participate in programs and

activities. 28 C.F.R. § 42.503(b)(1).

      119.     Defendant FDC utilized criteria or methods of administration that

either purposely or in effect discriminate on the basis of disability, and defeat or

substantially impair accomplishment of the objectives of FDC’s programs or

activities with respect to persons with disabilities. 28 C.F.R. § 42.503(b)(3).

      120.     Defendant FDC knew about the violations described herein but failed

to correct them, thereby exhibiting deliberate indifference to the rights of Plaintiff.




                                          -21-
     Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 22 of 23




      121.      As a direct and proximate cause of Defendant FDC’s exclusion and

discrimination, Plaintiff has suffered and continues to suffer from harm and violation

of his RA rights.

                                 Prayer For Relief

      WHEREFORE, the Plaintiff, Ronald McPherson, demands judgment against

all Defendants and requests the following relief:

      A. A declaration that Defendants Corizon and Centurion have violated

         Plaintiff McPherson’s Eighth Amendment rights and that Defendant FDC

         has violated Mr. McPherson’s rights under the ADA and Rehabilitation

         Act;

      B. Compensatory damages against all Defendants;

      C. Punitive damages against Defendants Corizon and Centurion;

      D. All pre and post judgment interest allowable under law;

      E. Attorneys’ fees, costs, and expenses of litigation incurred under 42 U.S.C.

         § 12205, 29 U.S.C. § 794a, and 42 U.S.C. § 1988; and

      F. Such other relief that may be appropriate.

                                      Jury Demand

      Plaintiff demands trial by jury on all counts alleged above.


                                       Respectfully submitted,
                                         -22-
Case 4:19-cv-00156-MW-MJF Document 1 Filed 04/09/19 Page 23 of 23




                             Dante P. Trevisani, Esq.
                             Florida Bar No. 72912
                             E-mail:
                             DTrevisani@FloridaJusticeInstitute.org
                             Erica A. Selig, Esq.
                             Florida Bar No. 0120581
                             E-mail: ESelig@FloridaJusticeInstitute.org
                             Raymond Taseff
                             Florida Bar No. 352500
                             E-mail: RTaseff@FloridaJusticeInstitute.org

                             Florida Justice Institute, Inc.
                             100 S.E. 2nd Street
                             3750 Miami Tower
                             Miami, Florida 33131-2309
                             305-358-2081
                             305-358-0910 (FAX)

                             By:     s/Dante P. Trevisani
                                     Dante P. Trevisani, Esq.

                             By:     s/Erica A. Selig
                                     Erica A. Selig, Esq.

                             Attorneys for the Plaintiffs




                              -23-
